DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (dry priming module of Figure 2) in the reply filed on August 25, 2021 is acknowledged.
Claims 6-8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-5, 9-16, and 18-20 will be examined.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted March 26, 2020 and August 3, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressed air driven venturi of claim 5 and the first impeller and second impeller having a smaller diameter than the first impeller of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 6, line 2 recites “berms” which appears to be a typo which should recite “beams”. 
. 
Appropriate correction is required.

Claim Objections
Claim 13, 15, and 16 are objected to because of the following informalities:  
Claim 13, line 2 recites “comprises on or more axial flow stages” and the word “on” appears to be a typo which should recite “one”. 
Claim 15, line 1 recites “herein the priming module” and the word “herein” appears to be a typo which should recite “wherein”.
Claim 16 depends from claim 15 and is objected to for depending from an objected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin in view of US 9,366,240 to Horley.
In Reference to Claim 1
Durdin teaches:
	A horizontal pumping system comprising:
	a motor (12);
	a pump (14) driven by the motor, wherein the pump comprises:
		a discharge (17) on a first end (above the pump in Figure 1) of the pump;
		a suction end (not numbered, inlet side of pump 14) on a second end (left side of the pump 14 in Figure 1) of the pump, wherein the discharge is between the suction end and the motor; and

	a priming module (coupling 18, components within housing 20 and housing 42, and vacuum device 52) (see column 1, line 48 through column 2, line 40 and Figure 1).

    PNG
    media_image1.png
    498
    767
    media_image1.png
    Greyscale

Durdin fails to teach:
	The pump comprises a plurality of stages. 
Horley teaches:
	A horizontal pumping system (100) comprising a motor (120) and a pump (110) comprising a discharge (126), a suction end (127), and plurality of stages (150) between the suction end and the discharge (see column 2, lines 49-64, column 3, lines 30-33 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin by 
In Reference to Claims 2 and 3#
Durdin as modified by Horley teaches:
	The horizontal pumping system of claim 1, wherein the priming module comprises a dry priming module; wherein the dry priming module comprises:
	a priming valve (35 of Durdin) positioned near the suction end (see column 2, lines 41-46 of Durdin);
	a vacuum generator (52, see column 2, lines 38-40 of Durdin) connected to the priming valve; and
	a check valve (not numbered, seen in discharge pipe 17 in Figure 1, see column 2, lines 6-7 of Durdin) positioned near the discharge end (see Figures 1 and 2 of Durdin).
In Reference to Claim 4#
Durdin as modified by Horley teaches:
	The horizontal pumping system of claim 3, wherein the vacuum generator comprises a vacuum pump (column 2, lines 38-40 of Durdin).	
In Reference to Claim 10#
Durdin as modified by Horley teaches:
	The horizontal pumping system of claim 1, wherein the horizontal pumping system further comprises a shaft assembly (not shown in Durdin, see column 1, lines 
	The shaft assembly of Durdin is not shown, but is attached to the shaft coupling (15) which connects the shaft to the motor (12). Horley similarly teaches a shaft assembly (135) to which each of the plurality of impellers are connected (see column 3, lines 12-24 and Figures 2 and 3). When modifying Durdin with the teachings of Horley, the shaft assembly would be driven by the motor and each impeller of each stage would be connected to the shaft assembly. 
In Reference to Claim 20
Durdin teaches:
	A horizontal pumping system comprising:
	a motor (12);
	a pump (14) driven by the motor, wherein the pump comprises:
		a discharge (17) on a first end (above the stage in Figure 1) of the pump;
		a suction end (not numbered, inlet of pump 14) on a second end (left side of the stage in Figure 1) of the pump, wherein the discharge is between the suction end and the motor; and
		a stage (impeller in pump 14) between the suction end and the discharge; and
	a priming module (coupling 18, components within housing 20 and housing 42, and vacuum device 52), wherein the priming module is configured to supply liquid to the suction end of the pump (see column 1, line 48 through column 2, line 40 and annotated Figure 1 with the rejection of claim 1 above).

	The pump comprises a shaft seal module connected to the discharge, wherein the shaft seal module is between the discharge and the motor, and a plurality of stages. 
Horley teaches:
	A horizontal pumping system (100) comprising a motor (120), a shaft seal module (140) around the shaft adjacent to the motor, and a pump (110) comprising a discharge (126), a suction end (127), and plurality of stages (150) between the suction end and the discharge (see column 2, line 49 through column 3, line 7, column 3, lines 30-33 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin by adding a shaft seal module around the shaft near the motor and adding plurality of stages to the pump as taught by Horley as both references are directed to horizontal pumps which pressurize a working fluid, and for the purpose of further preventing the working fluid from moving along the shaft to the motor and increasing the pressure of the fluid by additional pumping.
	When modifying the horizontal pumping system of Durdin with the teachings of Horley, the shaft sealing module would be added along the shaft between the motor and where the working fluid is present. In Durdin, the motor is attached to the region of the pump with the working fluid adjacent to the discharge end via a coupling (15) (see Figure 1). Therefore, the sealing module of Horley would be connected to the discharge and be positioned between the discharge and motor. 

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin as modified by US 9,366,240 to Horley as applied to claim 3 above, and further in view of US 5,660,533 to Cartwright.
In Reference to Claim 5
Durdin as modified by Horley teaches:
	The horizontal pumping system of claim 3, comprising the vacuum generator.
Durdin as modified by Horley fails to teach:
	The vacuum generator comprises a compressed air driven venturi. 
Cartwright teaches:
	A pump (100) comprising a priming module (10) having a vacuum generator (28) which comprises a compressed air driven venturi (131) (see column 4, lines 58-62, column 9, line 65 through column 10, line 7, column 10, line 48 through column 11, line 6 and Figures 6 and 7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal pumping system of Durdin as modified by Horley by adding a compressed air driven venturi as taught by Cartwright as both references are directed to priming modules for pumps, and for the purpose of lowering the pressure to create a stronger vacuum effect (column 10, line 65 through column 11, line 2 of Cartwright).

Claims 9, 11, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin as modified by US 9,366,240 to Horley as applied to claim 1 above, and further in view of US 10,151,315 to Gahlot.
In Reference to Claim 9
Durdin as modified by Horley teaches:
	The horizontal pumping system of claim 1, wherein each of the plurality of stages comprises:
	an impeller (144 of Horley); and
	a diffuser (142 of Horley) that encases the impeller (see Figure 3 of Horley).
Durdin as modified by Horley fails to teach:
	Each diffuser is an independent pressure vessel.
Gahlot teaches:
	A horizontal pumping system (100) wherein a pump stage (110) has an impeller (122) and a diffuser (120) and wherein the diffuser is an independent pressure vessel (see column 3, lines 24-35 and Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal pumping system of Durdin as modified by Horley by forming each diffuser in an independent pressure vessel as taught by Gahlot as both references are directed to horizontal pumping systems, and for the purpose of being able to size the diffuser without restriction from an external housing (column 3, lines 34-35 of Gahlot).

In Reference to Claim 11
Durdin teaches:
	A horizontal pumping system comprising:
	a motor (12);

		a discharge (17) on a first end (above the pump in Figure 1) of the pump;
		a suction end (not numbered, inlet side of pump 14) on a second end (left side of the pump 14 in Figure 1) of the pump, wherein the discharge is between the suction end and the motor; and
		a stage (impeller in pump 14) between the suction end and the discharge; wherein the stage has an impeller (not shown, within pump 14); and
	a priming module (coupling 18, components within housing 20 and housing 42, and vacuum device 52), wherein the priming module is configured to supply liquid to the suction end of the pump (see column 1, line 48 through column 2, line 40 and annotated Figure 1 with the rejection of claim 1 above).
Durdin fails to teach:
	The pump comprises a plurality of stages, wherein each of the plurality of stages comprises a diffuser, wherein each diffuser is an independent pressure vessel. 
Horley teaches:
	A horizontal pumping system (100) comprising a motor (120) and a pump (110) comprising a discharge (126), a suction end (127), and plurality of stages (150) between the suction end and the discharge, wherein each of the plurality of stages comprises a diffuser (142) and an impeller (144) (see column 2, lines 49-64, column 3, lines 30-33 and Figure 1).
Gahlot teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin by adding plurality of stages, each having an impeller and diffuser, to the pump as taught by Horley as both references are directed to horizontal pumps which pressurize a working fluid, and for the purpose of increasing the pressure of the fluid by additional pumping, and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal pumping system of Durdin as modified by Horley by forming each diffuser in an independent pressure vessel as taught by Gahlot as both references are directed to horizontal pumping systems, and for the purpose of being able to size the diffuser without restriction from an external housing (column 3, lines 34-35 of Gahlot).
In Reference to Claims 15 and 16#
Durdin as modified by Horley and Gahlot teaches:
	The horizontal pumping system of claim 11, wherein the priming module comprises a dry priming module; wherein the dry priming module comprises:
	a priming valve (35 of Durdin) positioned near the suction end (see column 2, lines 41-46 of Durdin);
	a vacuum generator (52, see column 2, lines 38-40 of Durdin) connected to the priming valve; and

In Reference to Claim 18 #
Durdin as modified by Horley and Gahlot teaches:
	The horizontal pumping system of claim 11, wherein the horizontal pumping system further comprises a shaft assembly (not shown in Durdin, see column 1, lines 51-54) and wherein the shaft assembly is driven by the motor and wherein each impeller of the plurality of stages is connected to the shaft assembly. 
	The shaft assembly of Durdin is not shown, but is attached to the shaft coupling (15) which connects the shaft to the motor (12). Horley similarly teaches a shaft assembly (135) to which each of the plurality of impellers are connected (see column 3, lines 12-24 and Figures 2 and 3). When modifying Durdin with the teachings of Horley, the shaft assembly would be driven by the motor and each impeller of each stage would be connected to the shaft assembly. 
In Reference to Claim 19#
Durdin as modified by Horley and Gahlot teaches:
	The horizontal pumping system of claim 18, wherein the horizontal pumping system comprising the discharge and shaft assembly.
Horley further teaches a shaft seal module (140) around the shaft adjacent to the motor, (see column 2, line 49 through column 3, line 7, column 3, lines 30-33 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the pumping system of 
	When modifying the horizontal pumping system of Durdin with the teachings of Horley, the shaft sealing module would be added along the shaft between the motor and where the working fluid is present. In Durdin, the motor is attached to the region of the pump with the working fluid adjacent to the discharge end via a coupling (15) (see Figure 1). Therefore, the sealing module of Horley would be connected to the discharge and be positioned between the discharge and motor.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,033,980 to Durdin as modified by US 9,366,240 to Horley and US 10,151,315 to Gahlot as applied to claim 11 above, and further in view of US 9,458,863 to Bergamini.
In Reference to Claim 12
Durdin as modified by Horley and Gahlot teaches:
	The horizontal pumping system of claim 11, comprising the plurality of stages.
Durdin as modified by Horley and Gahlot fails to teach:
	The plurality of stages comprises one or more radial flow stages and one or more mixed flow stages. 
Bergamini teaches:
	A horizontal pumping system (80) comprising a plurality of stages (86a-86f), wherein the plurality of stages comprises one or more radial flow stages (86e, 86f) and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin as modified by Horley and Gahlot by forming one or more stages of the plurality of stages as radial flow stages and forming one or more stages as mixed flow stages as taught by Bergamini as both references are directed to horizontal pumping systems, and which would yield predictable results. In this case, the predictable result would be a plurality of rotating stages which pump the working fluid to increase its pressure, wherein some of the stages are radial flow and some stages are mixed flow. 
In Reference to Claim 13#
Durdin as modified by Horley, Gahlot, and Bergamini teaches:
	The horizontal pumping system of claim 12, comprising the plurality of stages. 
Bergamini further teaches the plurality of stages comprise one or more axial flow stages (86a, 86b) (see column 6, lines 16-17 of Bergamini). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the pumping system of Durdin as modified by Horley, Gahlot, and Bergamini by forming one or more stages of the plurality of stages as axial flow stages as taught by Bergamini which would yield predictable results. In this case, the predictable result would be the plurality of stages which rotate to pressurize the working fluid would include all of axial flow, radial flow, and mixed flow stages. 
In Reference to Claim 14

	The horizontal pumping system of claim 11, comprising the plurality of stages, wherein a first one of the plurality of stages comprises a first impeller and a second one of the plurality of stages comprises a second impeller. Horley teaches the plurality of stages, and each stage has an impeller.
Durdin as modified by Horley and Gahlot fails to teach:
	The second impeller has a smaller outer diameter than the first impeller. 
Bergamini teaches:
	A horizontal pumping system (80) comprising a plurality of stages (86a-86f), wherein a first one (86a) of the plurality of stages comprises a first impeller and a second one (86e) of the plurality of stages comprises a second impeller (86e) that has a smaller outer diameter than the first impeller (see column 5, line 64 through column 6, line 23 and Figure 7).

    PNG
    media_image2.png
    445
    977
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pumping system of Durdin as modified by Horley and Gahlot by forming the plurality of stages such that a second . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,692,234 to Muhs teaches a horizontal pumping system having a priming module. US 7,011,505 to Muhs teaches a horizontal pumping system having a priming module. US 4,515,180 to Napolitano teaches a horizontal pumping system comprising a priming module. US 6,409,478 to Carnes et al teaches a horizontal pumping system comprising a priming module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745              

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745